                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9     TRADESHIFT, INC.,                                 Case No. 20-cv-01294-RS (TSH)
                                  10                    Plaintiff,
                                                                                           DISCOVERY ORDER
                                  11             v.
                                                                                           Re: Dkt. No. 61
                                  12     BUYERQUEST, INC.,
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15          Defendant BuyerQuest moves to compel further responses to its requests for production

                                  16   (“RFPs”) to Plaintiff Tradeshift. There are three RFPs at issue:

                                  17                  RFP 33: “ALL DOCUMENTS RELATED TO ALL payments made
                                                      by YOU to BUYERQUEST under the BUYERQUEST
                                  18                  AGREEMENTS INCLUDING DOCUMENTS sufficient to show the
                                                      DATE and amount of ALL such payments.”
                                  19
                                                      RFP 34: “ALL DOCUMENTS RELATED TO ALL payments made
                                  20                  to YOU by SMUCKER under the SMUCKER SERVICES
                                                      AGREEMENT INCLUDING DOCUMENTS sufficient to show the
                                  21                  DATE and amount of ALL such payments.”
                                  22                  RFP 35: “ALL COMMUNICATIONS RELATED TO YOUR
                                                      payments to BUYERQUEST under the BUYERQUEST
                                  23                  AGREEMENTS INCLUDING ALL COMMUNICATIONS
                                                      RELATED TO any inability OR failure to pay, any delay in payment,
                                  24                  AND/OR any other explanation or reason RELATED TO whether or
                                                      not YOU could OR would make any payment to BUYERQUEST
                                  25                  under the terms of the BUYERQUEST AGREEMENTS.”
                                  26          BuyerQuest states that its contract with Tradeshift included a software subscription and

                                  27   consulting services component by which BuyerQuest would license its software and provide

                                  28   consulting services to Smucker through Tradeshift. Tradeshift would invoice Smucker, receive
                                   1   direct payment from Smucker, and then pay BuyerQuest its fees. For example, software

                                   2   subscription fees were payable to BuyerQuest “net 15 from the date of receipt from” Smucker.

                                   3   BuyerQuest argues that two of Tradeshift’s payments to BuyerQuest were late under the contract.

                                   4   During meet and confer concerning these RFPs, Tradeshift agreed to produce documents showing

                                   5   the amounts and dates of payments, but not all the documents and communications related to the

                                   6   payments.

                                   7          In moving to compel, BuyerQuest offers three theories of relevance. The Court discusses

                                   8   each in turn. First, BuyerQuest argues that the RFPs are relevant to Tradeshift’s first claim for

                                   9   relief for breach of contract, and specifically to Tradeshift’s allegation in paragraph 30 of the

                                  10   Complaint that it substantially complied with all conditions, covenants and promises required on

                                  11   its part, except to the extent they were excused by BuyerQuest’s refusal to perform.

                                  12          Under this theory of relevance, the identification of the dates and amounts of payments
Northern District of California
 United States District Court




                                  13   from Smucker and what they were for is all that appears to be relevant for RFP 34 because all

                                  14   BuyerQuest needs to know is whether the payment from Smucker triggered an obligation for

                                  15   Tradeshift to pay BuyerQuest. For untimely1 payments to BuyerQuest, Defendant is entitled

                                  16   under RFPs 33 and 35 to documents and communications concerning why the payment was

                                  17   untimely because BuyerQuest is entitled to take discovery into Tradeshift’s allegation that it

                                  18   substantially complied with its obligations except to the extent that it was excused by

                                  19   BuyerQuest’s refusal to perform. Documents concerning why the payment was untimely could be

                                  20   relevant to substantial compliance (for example, if Tradeshift deliberately slowed down payment,

                                  21   or if it was an ordinary delay) and to excuse (for example, if BuyerQuest’s refusal to perform had

                                  22   any causal relationship to why the payment was late). However, RFPs 33 and 35 go way beyond

                                  23   this and appear to ask for every document or communication about a payment, which is overbroad.

                                  24          Second, BuyerQuest argues that these RFPs are relevant to Tradeshift’s second cause of

                                  25   action for breach of the implied covenant. BuyerQuest argues that “Tradeshift must prove that

                                  26   BuyerQuest acted not by an honest mistake, bad judgment or negligence but rather by a conscious

                                  27
                                       1
                                  28     The parties agree that the two payments to BuyerQuest were untimely and that there were no
                                       timely payments.
                                                                                       2
                                   1   and deliberate act, which unfairly frustrates the agreed common purpose.” However, that

                                   2   argument does not make sense. Internal Tradeshift documents that BuyerQuest has never seen

                                   3   cannot be evidence of BuyerQuest’s motives. BuyerQuest’s own documents will show its

                                   4   motives. Even if internal Tradeshift documents validate concerns that BuyerQuest had at the time,

                                   5   it remains true that BuyerQuest was not aware of those documents. The notion that BuyerQuest

                                   6   needs to take discovery to learn what its motives were or what the reasons for its actions were

                                   7   fundamentally does not make any sense.

                                   8          Third, BuyerQuest argues that these RFPs are relevant to Tradeshift’s second cause of

                                   9   action for intentional interference with contractual relations. BuyerQuest points to its

                                  10   interrogatory 11, which asked Tradeshift to identify the misrepresentations it claims BuyerQuest

                                  11   made to Smucker in the course of committing this tort. Tradeshift’s response references multiple

                                  12   instances of BuyerQuest asserting that Tradeshift does not pay its bills.2 However, RFPs 33, 34
Northern District of California
 United States District Court




                                  13   and 35 do not line up very well with this theory of relevance. RFP 34 is about payments to

                                  14   Tradeshift, not its payments or failure to pay others. And RFPs 33 and 35 are about Tradeshift’s

                                  15   payments to one specific company (BuyerQuest), not its payments to vendors generally or even

                                  16   about Tradeshift’s financial condition. As with the first theory of relevance, the Court finds that

                                  17   documents concerning why Tradeshift’s payments to BuyerQuest were late are relevant. If they

                                  18   were late because Tradeshift was short on cash, that tends to show that BuyerQuest’s assertions

                                  19   about Tradeshift’s financial conditions were not false. By contrast, if payments were late for other

                                  20   reasons, that tends to support Tradeshift’s claim that BuyerQuest’s representations were false.

                                  21   The Court again thinks that RFPs 33 and 35 are overbroad is asking for every communication

                                  22   about payments.

                                  23          Accordingly, the Court orders Tradeshift to produce documents showing the amounts and

                                  24   dates of payments and what they were for in response to RFPs 33, 34 and 35, as well as documents

                                  25   and communications concerning why any payment to BuyerQuest was untimely in response to

                                  26

                                  27
                                       2
                                         Tradeshift argues that the false representations were only about Tradeshift’s technical
                                       capabilities and that BuyerQuest is just citing a single line from a single document mentioned in
                                  28   the interrogatory response. However, that is not an accurate characterization of the interrogatory
                                       response.
                                                                                          3
                                   1   RFPs 33 and 35. BuyerQuest’s motion to compel is otherwise denied.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: March 17, 2021

                                   5
                                                                                               THOMAS S. HIXSON
                                   6                                                           United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    4
